Citation Nr: 1514482	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  14-14 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since the Veteran's most recent VA audiological examination in June 2011, the Veteran has essentially claimed that his condition has worsened.  

The Veteran has also consistently questioned the adequacy of this most recent VA examination.  To the extent that the examiner did not fully describe the effect of a hearing loss disability on the Veteran's occupational functioning and daily activities, the Board agrees that the June 2011 VA examination was inadequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In finding that a new VA examination is necessary, the Board notes two private audiological examinations submitted by the Veteran dated March 2012 and April 2014.  These examinations are currently inadequate for rating purposes as there is no indication that a controlled speech discrimination test (Maryland CNC) was performed.  38 C.F.R. § 4.85(a).  There is no indication at this time that the use of the speech discrimination test was not appropriate or that the Veteran's bilateral hearing loss disability meets the standard for exceptional patterns of hearing impairment.  38 C.F.R. § 4.85(c); 38 C.F.R. § 4.86.  This should be confirmed on the new examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding private or VA treatment records related to the Veteran's claims on appeal.

2.  Schedule the Veteran for a VA audiological examination with an examiner of appropriate expertise to determine the current severity of his service-connected bilateral hearing loss disability.

The claims file should be made available to and reviewed by the examiner, and any indicated audiological studies should be performed.

In addition to dictating objective test results (Maryland CNC and pure tone threshold testing), the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  In addressing this matter, the examiner should consider the Veteran's lay statements in the claims file.
The examiner is also asked to determine whether the use of the speech discrimination test is or is not appropriate in this Veteran's case.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

